Case 20-41308           Doc 115       Filed 03/13/20 Entered 03/13/20 09:12:18                     Main Document
                                                  Pg 1 of 9


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

     In re:                                                )    Chapter 11
                                                           )
     FORESIGHT ENERGY LP, et al.,                          )    Case No. 20-41308-659
                                                           )
                             Debtors.                      )    Jointly Administered
                                                           )
                                                           )    Related Docket No.: 5

                      INTERIM ORDER (A) AUTHORIZING
              DEBTORS TO PAY PREPETITION CLAIMS OF TRADE AND
           LIEN CLAIMANTS AND AUTHORIZING PAYMENT PROCEDURES
       RELATED THERETO, (B) AUTHORIZING DEBTORS TO PAY ROYALTY AND
     LEASEHOLD CLAIMS, (C) GRANTING ADMINISTRATIVE EXPENSE PRIORITY
      STATUS TO OUTSTANDING ORDERS, AND (D) GRANTING RELATED RELIEF

                    Upon the Motion1 of Foresight Energy LP and its affiliated debtors and debtors in

 possession in the above-captioned cases (collectively, the “Debtors”) requesting entry of an interim

 order (this “Interim Order”), pursuant to sections 105(a), 363(b), and 503(b)(9) of title 11 of the

 United States Code (the “Bankruptcy Code”) and Rules 6003 and 6004 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”), (a) authorizing the Debtors to pay Vendor

 Claims and authorizing procedures to pay such Vendor Claims; (b) authorizing the Debtors to pay

 Royalty and Leasehold Claims; (c) granting administrative expense priority status to Outstanding

 Orders; and (d) granting related relief, all as more fully described in the Motion; and it appearing

 that this Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and

 Rule 81-9.01(B)(1) of the Local Rules of the United States District Court for the Eastern District

 of Missouri; and it appearing that venue of the Debtors’ chapter 11 cases and the Motion in this

 district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that this matter is a




 1
       All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Motion.
Case 20-41308        Doc 115     Filed 03/13/20 Entered 03/13/20 09:12:18              Main Document
                                             Pg 2 of 9


 core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that proper and adequate notice

 of the Motion has been given and that no other or further notice is necessary; and a hearing having

 been held to consider the relief requested in the Motion; and upon consideration of the First Day

 Declarations; and upon the record of the hearing and all of the proceedings had before the Court;

 and the Court having found and determined that the relief sought in the Motion is in the best

 interests of the Debtors, their estates, their creditors and all other parties in interest; and that the

 legal and factual bases set forth in the Motion establish just cause for the relief granted herein; and

 after due deliberation and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.      The Motion is GRANTED on an interim basis to the extent set forth herein.

                2.      Subject to paragraph 5, the Debtors are authorized in their discretion, to pay

 the Critical Vendor Claims, 503(b)(9) Claims, and Lien Claims, in the ordinary course of business

 and in a collective amount not to exceed $23.2 million on an interim basis.

                3.      Subject to paragraph 5, the Debtors are authorized in their discretion, to pay

 the Royalty and Leasehold Claims, in the ordinary course of business and in a collective prepetition

 amount not to exceed $9.7 million. For the avoidance of doubt, payment of Royalty and Leasehold

 Claims held by any Debtor or non-Debtor affiliate are not authorized pursuant to this Interim

 Order.

                4.      Subject to paragraph 5, all undisputed obligations related to the Outstanding

 Orders arising from the postpetition delivery of goods or provision of services are granted

 administrative expense priority status in accordance with section 503(b)(1)(A) of the Bankruptcy

 Code, and the Debtors are authorized in their discretion, to pay such undisputed obligations related

 to the Outstanding Orders in the ordinary course of business; provided that such actions are in
Case 20-41308        Doc 115    Filed 03/13/20 Entered 03/13/20 09:12:18              Main Document
                                            Pg 3 of 9


 compliance with, and are not prohibited by, the terms of the DIP Orders (as defined below) and

 other documentation governing the Debtors’ use of cash collateral and postpetition financing

 facilities, including, without limitation, the DIP Credit Agreement (as defined in the DIP Orders).

                5.      The Debtors shall provide the professionals retained by each of the Ad Hoc

 First Lien Group and the Ad Hoc Crossover Group (each, as defined in the Restructuring Support

 Agreement, and together, the “Consultation Parties”) with reasonable advance notice of any

 payment that (a) exceeds $1,000,000 individually that the Debtors propose to make on account of

 any (i) Critical Vendor Claim, (ii) 503(b)(9) Claim, (iii) Lien Claim, (iv) Royalty and Leasehold

 Claim, or (v) obligations related to the Outstanding Orders, or (b) that would be made on a

 prepetition claim to a member of the Creditors’ Committee (as defined in the DIP Orders), and the

 Debtors may not pay any such claim without the prior consent, not to be unreasonable withheld,

 of the Required First Lien Lenders (as defined in the Restructuring Support Agreement). Any such

 notice shall include, as applicable, (i) the identity of the Vendor Claimant or other claimant to be

 paid, (ii) the total prepetition claim owed to such Vendor Claimant or other claimant, (iii) the

 amount of the proposed payment, (iv) the Customary Trade Terms, (v) a copy of the Trade

 Agreement, if any, and (vi) such other information the Consultation Parties may reasonably

 request.

                6.      Nothing herein or in the Motion shall be construed to limit, or in any way

 affect, the Debtors’ or any other party-in-interest’s ability to dispute or contest the amount of, or

 basis for, any claims (or the priority thereof) against the Debtors’ arising in connection with the

 Outstanding Orders.

                7.      Any Vendor Claimant that accepts payment pursuant to the authority

 granted in this Interim Order shall be deemed to (a) agree to the terms and provisions of this Interim
Case 20-41308        Doc 115    Filed 03/13/20 Entered 03/13/20 09:12:18              Main Document
                                            Pg 4 of 9


 Order, (b) agree to be paid only such portion of their Vendor Claims that is agreed to be paid as

 between the Debtors and such Vendor Claimant, and (c) have waived any and all (i) prepetition

 claims against the Debtors in excess of the amounts agreed to be paid under subsection (b) of this

 paragraph and (ii) Liens (as defined herein) against the Debtors, their assets, and their properties.

                8.      The Debtors are authorized in their discretion, to use commercially

 reasonable efforts to condition the payment of Vendor Claims on the agreement of the applicable

 Vendor Claimant to continue supplying goods or services to the Debtors in accordance with trade

 terms at least as favorable to the Debtors as those in place (including, among other terms and

 programs, credit limits, pricing, cash discounts, timing of payments, allowances, rebates, normal

 product mix, and availability) during the twelve (12) months in place before the Petition Date

 (collectively, the “Customary Trade Terms”), or such other trade terms as are agreed to by the

 Debtors in their reasonable business judgment and the applicable Vendor Claimant.

                9.      The Debtors are further authorized in their discretion, to enter into Trade

 Agreements with Vendor Claimants, including on the following terms:

            a. The amount of the Vendor Claimant’s estimated prepetition claim, after accounting
               for any setoffs, other credits, and discounts thereto, shall be as mutually determined
               in good faith by the Vendor Claimant and the Debtors (but such amount shall be
               used only for purposes of this Interim Order and shall not be deemed a claim
               allowed by this Court, and the rights of all parties in interest to object to such claim
               shall be fully preserved until further order of this Court);

            b. The amount and timing of any payment agreed to be paid in satisfaction of such
               estimated prepetition claim by the Debtors, subject to this Interim Order;

            c. If agreed to be paid less than 100% of their estimated prepetition claims, the Vendor
               Claimant’s agreement to waive any remaining and to be unpaid estimated
               prepetition claims against the Debtors, which such remaining prepetition claims
               shall not be paid in accordance with this Interim Order;

            d. The Vendor Claimant’s agreement to provide goods and services to the Debtors
               based upon the Customary Trade Terms (including, among other terms and
               programs, credit limits, pricing, cash discounts, timing of payments, allowances,
               rebates, normal product mix, and availability), or such other trade terms as are
Case 20-41308        Doc 115   Filed 03/13/20 Entered 03/13/20 09:12:18           Main Document
                                           Pg 5 of 9


               agreed to by the Debtors and the Vendor Claimant, and the Debtors’ agreement to
               pay the Vendor in accordance with such terms;

            e. The Vendor Claimant’s agreement to not seek to discontinue, terminate, or modify
               any contractual agreement with the Debtors;

            f. The Vendor Claimant’s agreement not to file or otherwise assert against any of the
               Debtors, their estates, or any of their respective assets or property any lien
               (a “Lien”), regardless of the statute or other legal authority upon which such Lien
               is asserted, related in any way to any remaining prepetition amounts allegedly owed
               to the Vendor Claimant by the Debtors arising from goods and services provided to
               the Debtors before the Petition Date, and that, to the extent that the Vendor
               Claimant has previously obtained such a Lien, the Vendor shall immediately take
               all necessary actions to release such Lien;

            g. The Vendor Claimant’s acknowledgment that it has reviewed the terms and
               provisions of this Interim Order and consents to be bound thereby;

            h. The Vendor Claimant’s agreement that it will not separately assert or otherwise
               seek payment of any reclamation claims; and

            i. If a Vendor Claimant that has received payment of a prepetition claim subsequently
               refuses to provide goods or services to the Debtors on Customary Trade Terms or
               such other trade terms as are agreed to by the Debtors and the Vendor Claimant, or
               seeks to discontinue, terminate, or modify any contractual agreement with the
               Debtors, then, without the need for any further order of the Court, any payments
               received by the Vendor Claimant on account of such prepetition claim shall be
               deemed to have been in payment of any then outstanding postpetition obligations
               owed to such Vendor Claimant, and such Vendor Claimant shall immediately repay
               to the Debtors any payments received on account of its prepetition claim to the
               extent that the aggregate amount of such payments exceed the postpetition
               obligations then outstanding to such Vendor Claimant, without the right of setoff,
               recoupment, or reclamation, and the Vendor’s prepetition claim shall be reinstated
               as a prepetition claim in these chapter 11 cases and subject to the terms of any bar
               date order entered in these chapter 11 cases.

               10.      The Debtors may, in their discretion, terminate a Trade Agreement with an

 individual Vendor Claimant, together with the other benefits to the Vendor Claimant as contained

 in this Interim Order, on the date the Debtors deliver notice to the Vendor Claimant that such

 Vendor Claimant has (a) not complied with the terms and provisions of the Trade Agreement or

 (b) failed to provide Customary Trade Terms (or such other agreed trade terms) to the Debtors.
Case 20-41308         Doc 115    Filed 03/13/20 Entered 03/13/20 09:12:18            Main Document
                                             Pg 6 of 9


                11.       The Debtors shall maintain a “Vendor Matrix” summarizing (a) the name

 of each Vendor Claimant or other claimant subject to the terms of this Interim Order, (b) the

 amount and timing of any payment under this Interim Order, (c) the amount of the Vendor

 Claimant’s claim or other claims subject to the terms of this Interim Order satisfied by such

 payment, and (d) a summary of the material payment terms. The Debtors shall provide the Vendor

 Matrix on a weekly basis (or as otherwise agreed with the Consultation Parties) to the Consultation

 Parties; provided that the Consultation Parties shall keep the Vendor Matrix confidential and shall

 not disclose any of the information in the matrix to anyone without prior written consent of the

 Debtors; provided further that the Vendor Matrix shall be delivered to the Consultation Parties no

 later than the third business day following the conclusion of the weekly reporting period (or as

 otherwise agreed with the Consultation Parties).

                12.       All applicable banks and other financial institutions are hereby authorized

 to receive, process, honor and pay any and all checks, drafts, wires, check transfer requests,

 automated clearing house transfers and other payment orders drawn or issued by the Debtors under

 this Interim Order, whether presented or issued before or after the Petition Date to the extent the

 Debtors have good funds standing to their credit with such bank or other financial institution. Such

 banks and financial institutions are authorized to rely on representations of the Debtors as to which

 checks, electronic funds transfer requests, and payment orders are authorized to be paid pursuant

 to this Interim Order without any duty of further inquiry and without liability for following the

 Debtors’ instructions.

                13.       The Debtors are authorized to issue postpetition checks, or to affect

 postpetition fund transfer requests, in replacement of any checks or fund transfer requests that are

 dishonored as a consequence of these chapter 11 cases with respect to prepetition amounts owed
Case 20-41308         Doc 115   Filed 03/13/20 Entered 03/13/20 09:12:18            Main Document
                                            Pg 7 of 9


 in connection with any Vendor Claims, Royalty and Leasehold Claims, and claims related to

 Outstanding Orders.

                14.      Notwithstanding anything in the Motion or this Interim Order to the

 contrary, any payment made or action taken by any of the Debtors pursuant to the authority granted

 herein, as well as the exercise of any and all rights and authorizations granted or approved

 hereunder, shall be subject in all respects to, as applicable: (a) the orders approving the Debtors’

 use of cash collateral and/or postpetition debtor-in-possession financing facilities (collectively,

 the “DIP Orders”); (b) other documentation governing the Debtors’ use of cash collateral and

 postpetition financing facilities; (c) the Budget (as defined in the DIP Orders); and (d) the terms

 and conditions set forth in the Restructuring Support Agreement (as defined in the DIP Orders).

 To the extent there is any inconsistency between the terms of any of the DIP Orders and this Interim

 Order, the terms of the DIP Order (or DIP Orders, as applicable) shall control.

                15.      Notwithstanding the relief granted in this Interim Order and any actions

 taken pursuant to such relief, nothing contained in the Motion or this Interim Order or any payment

 made pursuant to this Interim Order shall constitute, nor is it intended to constitute: (a) an

 admission as to the validity or priority of any claim or lien (or the priority thereof) against the

 Debtors, (b) a waiver of the Debtors’ or any party in interest’s rights to subsequently dispute or

 contest such claim or lien on any grounds, (c) a promise or requirement to pay any claim, (d) an

 implication or admission that any particular claim is of a type specified or defined in this Interim

 Order or the Motion, (e) a request or authorization to assume or adopt any agreement, contract, or

 lease under section 365 of the Bankruptcy Code or (f) a waiver of the Debtors’ or any other party

 in interest’s rights under the Bankruptcy Code or applicable law.
Case 20-41308         Doc 115    Filed 03/13/20 Entered 03/13/20 09:12:18              Main Document
                                             Pg 8 of 9


                16.      Notwithstanding the entry of this Interim Order, nothing herein shall create,

 nor is intended to create, any rights in favor of or enhance the status of any claim held by any party.

                17.      Notice of the Motion as provided therein is hereby deemed good and

 sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local

 Bankruptcy Rules are satisfied by such notice.

                18.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

 Interim Order shall be immediately effective upon its entry.

                19.      The requirements set forth in Bankruptcy Rule 6003(b) are satisfied because

 the relief sought by the Motion is necessary to avoid immediate and irreparable harm.

                20.      No later than two (2) business days after the date of this Interim Order, the

 Debtors shall serve on the Notice Parties (a) a copy of the Interim Order and (b) a notice scheduling

 a final hearing on the Motion, on April 3, 2020, at 10:00 a.m. (prevailing Central Time) in

 Courtroom 7-North, and shall file a certificate of service no later than twenty-four (24) hours after

 service.


                                                                 KATHY A. SURRATT-STATES
                                                                  Chief U.S. Bankruptcy Judge
  DATED: March 13, 2020
  St. Louis, Missouri
  jjh
Case 20-41308     Doc 115    Filed 03/13/20 Entered 03/13/20 09:12:18   Main Document
                                         Pg 9 of 9


 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 John G. Willard, MO 67049
 Kathryn R. Redmond, MO 72087
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@atllp.com
        jwillard@atllp.com
        kredmond@atllp.com

 Paul M. Basta (admitted pro hac vice)
 Alice Belisle Eaton (admitted pro hac vice)
 Alexander Woolverton (admitted pro hac vice)
 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: (212) 373-3000
 Fax: (212) 757-3990
 Email: pbasta@paulweiss.com
        aeaton@paulweiss.com
        awoolverton@paulweiss.com

 Proposed Counsel to the Debtors and Debtors in Possession
